ORDER
The Director of Lawyers Professional Responsibility filed a petition and amended petition with this court charging the respondent Thomas M. Polt with a number of disciplinary violations. Respondent, represented by counsel, interposed an answer. The matter proceeded to a hearing before a referee, the Honorable Warren E. Litynski. At that time the Director and the respondent, then represented by counsel, entered into a stipulation whereby respondent withdrew his answer to the petition and admitted 12 counts of the petition. The counts so admitted included misappropriation of client funds over a period of time; failure to transmit moneys in respondent’s hands to clients; failure to attend conferences with Internal Revenue Service personnel and respondent’s clients resulting in additional assessments being made by the Internal Revenue against respondent’s clients; failure of respondent to file his own personal income tax returns for the year 1983; failure of the respondent to keep trust account books and records for a period of time during 1983 and 1984 although he certified to the clerk of this court for those years he maintained the required trust account books and records; that during January through July 1984 respondent drew on his law office general account over 125 insufficient fund checks for sums in excess of $35,000; misappropriation of funds belonging to a taxpayer who gave to respondent moneys to pay his state and federal income tax returns; misappropriation of client funds received from an estate; misappropriation of client funds in connection with the payment of a sales tax liability; misappropriation of another client’s funds from the payment on a contract for certain property owned by an estate; noncooperation with the Director’s office; and failure to obey the referee’s ordering to answer certain discovery requests as per the rules. The respondent having admitted all those disciplinary violations has entered into a stipulation, after being advised by counsel, authorizing this court forthwith to enter an order of disbarment.
Based upon the petition, the amended petition, the answers which have been with*687drawn, the stipulation which has been signed by respondent, the Director and respondent’s attorney, and based upon the transcript of the proceeding before the referee, the Honorable Warren Litynski,
NOW THEREFORE, IT IS HEREBY ORDERED:
The respondent Thomas M. Polt is herewith disbarred from the practice of law in the State of Minnesota.